DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 3-4 objected to because of the following informalities:  
Claim 3 reads “occupancy senor” and should be changed to “occupancy sensor”.
Claim 4 reads “vacancy senor” and should be changed to “vacancy sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weeks (US 2018/0320872).
Regarding claim 1, Weeks discloses a disinfecting lighting device (para. 7), comprising a housing (Fig. 5, housing 505); a first light source (Fig. 5, first light source 510); a second light source (Fig. 5, second light source 515); a first lens (para. 54); a second lens (para. 54); a first driver (Fig. 1, first driver circuit); and a second driver (Fig. 1, second driver circuit 125), wherein: the housing houses the first light source, the second light source, the first lens, the second lens, the first driver, and the second driver (para. 51), the first light source is configured to emit a first light with a wavelength in a range of 400nm to 700nm (para. 19), the second light source is configured to emit a second light with a wavelength in a range of 200nm to 230nm (para. 19), the first light source is configured to emit the first light through the first lens, the second light source is configured to emit the second light through the second lens (para. 54), the first light source, the first lens, and the first driver together form a first means of lighting, which is a general lighting means, configured to convert an external power to an internal power suitable for activating the first light source (para. 27), and the second light source, the second lens, and the second driver together form a second means of lighting, which is a germicidal lighting means, configured to convert an external power to an internal power suitable for activating the second light source (para. 27).
Regarding claim 2, Weeks discloses a disinfecting lighting device, wherein the first means of lighting and the second means of lighting are configured to be turned on and off independently (para. 19; fig 3 and 4).
Regarding claim 3, Weeks discloses a disinfecting lighting device, further comprising an occupancy sensor configured to turn on the first means of lighting upon a motion detection (para. 21) and turn off the first means of lighting after detecting no motion for a preconfigured time (para. 23), without affecting an operation of the second means of lighting (para. 19). 
Regarding claim 4, Weeks discloses a disinfecting lighting device, further comprising a vacancy senor configured to turn off the second means of lighting upon a motion detection (para. 21) and turn on the second means of light after detecting no motion for a preconfigured time, without affecting an operation of the first means of lighting (para. 23).
Regarding claim 7, Weeks discloses a disinfecting lighting device, wherein the second light source comprises one or more light emitting diodes (LEDs) (para. 52).
Regarding claim 15, Weeks discloses a disinfecting lighting device, wherein the first light source comprises one or more light emitting diodes (LEDs) (para. 52).
Regarding claim 16, Weeks discloses a disinfecting lighting device of, wherein the first driver is dimmable and is capable of dimming the first light continuously (para. 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Randers-Pehrson (US 2016/0107000).
Regarding claim 5, Weeks discloses all of the claim limitations as set forth above. Weeks also discloses the second light source being contained inside the second lens, and the second driver being capable of electric discharge (para. 54). Weeks does not specifically discuss the location of the lens relative to the light source however it would be obvious to put the lens around the light source in order to distribute the light as desired. Weeks does not disclose a rare gas light source.
Randers-Pehrson teaches a disinfecting lighting device, wherein the second light source comprises a rare gas comprising Krypton-Chloride (Kr-CI), Krypton-Bromine (Kr-Br) or a combination thereof (para. 13) and configured to excite molecules of the rare gas so that an excited rare gas molecule releases an excitation energy as a UV photon in a wavelength range of 200nm to 230nm (para. 13).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the rare gas light source, as taught by Randers-Pehrson, in the disinfection device of Weeks. The person of ordinary skill in the art would do this because this light source is capable of destroying bacteria without causing harm to human cells, as taught by Randers-Pehrson.
Regarding claim 8, Weeks discloses all of the claim limitations as set forth above. Weeks does not disclose the spectral power distribution. 
Randers-Pehrson teaches a disinfecting lighting device, wherein the second light source is configured to emit the second light with a spectral power distribution (SPD) greater than 95% in a wavelength range of 200nm to 230nm (para. 13). Although Randers-Pehrson does not discuss the SPD, however it does teach the use of a Kr-Br light source, of which having a SPD greater than 95% in a wavelength range of 200nm to 230nm is an innate property.
It would be obvious to a person of ordinary skill in the art before the effective filing date to use a light source that radiates within the specific SPD, as taught by Randers-Pehrson, in the disinfection device of Weeks. The person of ordinary skill in the art would do this because this light within this SPD is of destroying bacteria without causing harm to human cells, as taught by Randers-Pehrson.
Regarding claim 10, Weeks discloses all of the claim limitations as set forth above. Weeks does not disclose the type of filter.
Randers-Pehrson teaches a disinfecting lighting device, wherein the second lens comprises a bandpass optical filter configured to remove any wavelength outside of a wavelength range of 200nm to 230nm (para. 33). Randers-Pehrson teaches using a bandpass filter to filter out any unwanted wavelengths. It would be obvious to optimize this filter to only allow light within the desired range.
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the light filter, as taught by Randers-Pehrson, in the disinfection device of Weeks. The person of ordinary skill in the art would do this to ensure that UV wavelengths that could be harmful to human cells would not come into contact with human cells, as taught by Randers-Pehrson.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Randers-Pehrson (cited above) and in further view of Olstowski (US 2004/0124367).
Regarding claim 6, Weeks and Randers-Pehrson disclose all of the claim limitations as set forth above. They do not disclose the type of electric discharge.
Olstowski teaches a device, wherein a type of electric discharge by the second driver comprises dielectric barrier discharge (DBD) (abstract). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use dielectric barrier discharge, as taught by Olstowski, in the disinfection device of Weeks and Randers-Pehrson. The person of ordinary skill in the art would do this because dielectric barrier discharge creates the desired high intensity, narrow band of UV radiation, as taught by Olstowski.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Collins (US 2017/0290933). 
Regarding claim 9, Weeks discloses all of the claim limitations as set forth above. Weeks does not disclose that the lens is quartz.
Collins teaches a disinfecting lighting device, wherein the second lens comprises quartz (para. 18). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use a quartz lens, as taught by Collins, in the disinfection device of Weeks. The person of ordinary skill in the art would do this because quartz is both transparent to UV radiation at wavelengths emitted by the light source, and able to withstand the UV radiation without degrading, as taught by Collins.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Saad (US 2019/0328919).
Regarding claim 11, Weeks discloses all of the claim limitations as set forth above. Weeks does not disclose a light-filtering medium to produce a light within a SPD greater than 95% in a wavelength range of 200nm to 230nm.
Saad teaches a disinfecting lighting device, further comprising a light-filtering medium (para. 3) which is used on the second light to produce a filtered light with a spectral power distribution (SPD) greater than 95% in a wavelength range of 200nm to 230nm (para. 10).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the light-filtering medium, as taught by Saad, in the disinfection device of Weeks. The person of ordinary skill in the art would do this because wavelengths of about 230 nm and above have shown some elevated risk to viable human tissue, as taught by Saad.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Saad (cited above) in further view of Thur (US 2008/0219883).
Regarding claim 12, Weeks and Saad disclose all of the claim limitations as set forth above. They do not disclose a secondary filtering lens. 
Thur teaches a disinfecting lighting device, wherein the light-filtering medium comprises an optical lens external to the second lens (para. 23).
It would be obvious to a person of ordinary skill in the art before the effective filing date to add the UV filter lens, as taught by Thur, in the disinfection device of Weeks and Saad. The person of ordinary skill in the art would do this to further ensure that no UV light within a harmful wavelength is emitted.
Regarding claim 13, Weeks and Saad disclose all of the claim limitations as set forth above. They do not disclose a UV filter coating on the lens.
Thur teaches a disinfecting lighting device, wherein the light-filtering medium comprises a light-filtering coating on a surface of the second lens (Fig. 4, UV filter lens 122). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the UV filter coating on the lens, as taught by Thur, in the disinfection device of Weeks and Saad. The person of ordinary skill in the art would do this to further ensure that no UV light within a harmful wavelength is emitted.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Saad (cited above) in further view of Hishinuma (US 2019/0117802).
Regarding claim 14, Weeks and Saad disclose all of the claim limitations as set forth above. They do not disclose a light-filtering coating on the light source.
Hishinuma teaches a disinfecting lighting device, wherein the light-filtering medium comprises a light-filtering coating on a surface of the second light source (para. 15).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the UV filter coating on the light source, as taught by Hishinuma, in the disinfection device of Weeks and Saad. The person of ordinary skill in the art would do this to further ensure that no UV light within a wavelength harmful to human DNA and RNA is emitted, as taught by Hishinuma. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Benedek (US 2019/0240371).
Regarding claim 17, Weeks discloses all of the claim limitations as set forth above. Weeks does not disclose the light source being replaceable.
Benedek teaches a disinfecting lighting device, wherein the second light source is replaceable without using any tool (para. 130).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use a replaceable light source, as taught by Benedek, in the disinfection device of Weeks. The person of ordinary skill in the art would do this so that the entire device would not have to be replaced when the light source goes out, and the light source can be replaced with little effort. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Benedek (cited above) in further view of Kwong (US 2006/0255738).
Regarding claim 18, Weeks and Benedek disclose all of the claim limitations as set forth above. They do not disclose the type of electric socket.
Kwong teaches a lighting device, wherein the housing comprises an electric socket comprising G13, G5, or R17D (para. 174), and wherein the second light source has a corresponding electric base so the second light source is configured to be inserted into the electric socket on the housing without any tool (para. 174). Each of these electrical sockets are specifically designed so the user is able to replace the light source without a tool.
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the electrical sockets, as taught by Kwong, in the disinfection device of Weeks and Benedek. The person of ordinary skill in the art would do this so that the light source can be replaced with little effort. 

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks (cited above) in view of Krames (US 2015/0062892). 
Regarding claim 19, Weeks discloses all of the claim limitations as set forth above. Weeks does not disclose a circadian light source or circadian controller.
Krames teaches a lighting device, wherein the first light source further comprises a third light source and a fourth light source (Fig. 4A, first group of LEDs 4H02, second group of LEDs 4H04), and wherein the disinfecting lighting device further comprises a circadian controller (para. 205), wherein: the housing further houses the circadian controller (Fig. 9F), the third light source (Fig. 4A, second group of LEDs 4H04) is configured to emit a third light with a spectral power distribution (SPD) less than 5% in a wavelength range of 410nm to 490nm (Fig. 2A, curve 206), the fourth light source  (Fig. 4A, first group of LEDs 4H02) is configured to emit a fourth light with a SPD greater than 15% in a wavelength range of 410nm to 490nm (Fig, 2A, curve 202), and the circadian controller is configured to mix the third light and the fourth light to generate a light output for the first means of lighting (para 148).
It would be obvious to a person of ordinary skill in the art before the effective filing date to add the circadian lighting and controller, as taught by Krames, in the disinfection device of Weeks. The person of ordinary skill in the art would do this because following the human circadian system stimulation, positive benefits can be realized and the deleterious ones avoided by stimulating a circadian light cycle in a way similar to that which occurs in nature, as taught by Krames.
Regarding claim 20, Weeks and Krames disclose all of the claim limitations as set forth above. Weeks does not disclose the circadian controller being performed manually.
Krames teaches a lighting device, wherein an operation of the circadian controller is performed manually by a user (para. 185). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to make the circadian controller manually operated, as taught by Krames, in the disinfection device of Weeks. The person of ordinary skill in the art would do this so the user could adjust the lighting to match their personal circadian schedule, as taught by Krames.
Regarding claim 21, Weeks and Krames disclose all of the claim limitations as set forth above. Weeks does not disclose the circadian controller being performed automatically.
Krames teaches a lighting device, wherein an operation of the circadian controller is performed automatically according to a circadian schedule (para. 184).
It would be obvious to a person of ordinary skill in the art before the effective filing date to make the circadian controller operate automatically, as taught by Krames, in the disinfection device of Weeks. The person of ordinary skill in the art would do this so the user would not have to adjust the lighting and could experience the aid to their circadian schedule without having to intervene every time a change is necessary.
Regarding claim 22, Weeks and Krames disclose all of the claim limitations as set forth above. Weeks does not disclose the circadian controller having a memory module. 
Krames teaches a lighting device, wherein the circadian controller has a memory module configured to store the circadian schedule (para. 185).
It would be obvious to a person of ordinary skill in the art before the effective filing date to make the circadian controller include a memory module, as taught by Krames, in the disinfection device of Weeks. The person of ordinary skill in the art would do this so the lighting system would respond the same way over long periods of time.
Regarding claim 23, , Weeks and Krames disclose all of the claim limitations as set forth above. Weeks does not disclose the circadian light sources being LEDs. 
Krames teaches a device, wherein each of the third light source and the fourth light source comprises one or more light emitting diodes (LEDs) (abstract).
It would be obvious to a person of ordinary skill in the art before the effective filing date to make the circadian light source comprise LEDs, as taught by Krames, in the disinfection device of Weeks. The person of ordinary skill in the art would do this because LEDs have higher levels of circadian stimulation than traditional sources, as taught by Krames.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsia (US 2016/0174311) discloses an electrical socket comprising 2G11 or G24Q.
Zhang (US 2019/0346091) discloses an electrical socket comprising FA8.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799